       Case 1:17-cv-08065-RA-JLC Document 84-4 Filed 11/08/18 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------- x
Newmont Mining Corporation,                                     :
                                                                :
Plaintiff,                                                      :   Case No. 1:17-cv-08065-RA
                                                                :
v.                                                              :
                                                                :
AngloGold Ashanti Limited, AngloGold Ashanti :
North America, Inc., AngloGold Ashanti USA :
Incorporated, and Wayne M. Chancellor,                          :
                                                                :
Defendants.                                                     :
                                                                :
--------------------------------------------------------------- x

      [PROPOSED] ORDER GRANTING APPLICATION FOR THE ISSUANCE OF
         INTERNATIONAL LETTERS OF REQUEST (LETTERS ROGATORY)

        Upon the Application for the Issuance of International Letters of Request

(“Application”), filed by AngloGold Ashanti Limited, AngloGold Ashanti North America, Inc.,

AngloGold Ashanti USA Incorporated, and Wayne M. Chancellor (“Defendants”) requesting the

issuance of Letters Rogatory pursuant to Federal Rule of Civil Procedure 28(b)(2) and 28 U.S.C.

§1781(b)(2), and upon the record of the above-captioned matter:

        IT IS HEREBY ORDERED THAT:

        The Application is GRANTED.

        This Court shall sign the Letters Rogatory attached to the Application as Exhibit A and

affix the seal of the United States District Court for the Southern District of New York over said

signature.

        The Clerk of the District Court is directed to return the original, signed Letters Rogatory

to counsel for Defendants so that it may be issued to the competent judicial authority of Ontario,

Canada.




                                                       1
      Case 1:17-cv-08065-RA-JLC Document 84-4 Filed 11/08/18 Page 2 of 2




       Defendant is directed to transmit the original, signed Letters Rogatory to the competent

judicial authority of Ontario, Canada.

       The Court shall retain jurisdiction over any and all issues arising from or related to the

implementation and interpretation of this Order.



       Dated _______________________________, 2018

       New York, New York


                                         _______________________________________________
                                         THE HONORABLE RONNIE ABRAMS
                                         UNITED STATES DISTRICT JUDGE




                                                   2
